1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 CATHY TORRES,

 8          Plaintiff-Appellant,

 9 v.                                                                                    NO. 30,624

10 OHKAY CASINO RESORT,
11 TSAY CORPORATION, and
12 RON LOVATO, CEO,

13          Defendants-Appellees.


14 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
15 Eugenio S. Mathis, District Judge


16 Eric Loman
17 Albuquerque, NM

18 The Bregman Law Firm, P.C.
19 Sam Bregman
20 Albuquerque, NM

21 for Appellant

22 Bergen Law Offices, LLC
23 Lee Bergen
24 Albuquerque, NM
 1 for Appellees



 2                            MEMORANDUM OPINION

 3 CASTILLO, Judge.

 4        Appellant Cathy Torres (Plaintiff) appeals from the district court’s order

 5 dismissing her complaint for lack of subject matter jurisdiction based on tribal

 6 sovereign immunity. The notice proposed to affirm. Appellees Ohkay Casino Resort,

 7 Tsay Corporation, and Ron Lovato, CEO (Defendants) filed a timely memorandum

 8 in support of proposed affirmance. Plaintiff did not file a memorandum in opposition

 9 to our notice.

10        For reasons set forth in our notice, we affirm.

11        IT IS SO ORDERED.


12                                         ________________________________
13                                         CELIA FOY CASTILLO, Judge

14 WE CONCUR:




15 __________________________________
16 MICHAEL D. BUSTAMANTE, Judge



                                             2
1 __________________________________
2 LINDA M. VANZI, Judge




                                  3